DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 29, 2022.

Drawings
The drawings are objected to because Fig. 7 contains an erroneous depiction of a portion of the gate valve.  It appears that gate element 358 is not illustrated in cross-section.  If the gate is not shown in cross-section, then it should occupy the bore (see option 1 below), and the hole 502 in the gate valve should not be visible.  If the gate is shown in cross-section, then it should be provided with cross-hatching (see option 2 below).

    PNG
    media_image1.png
    267
    615
    media_image1.png
    Greyscale

Figure 1 - Option 1: Gate not shown in cross-section

    PNG
    media_image2.png
    285
    579
    media_image2.png
    Greyscale

Figure 2 - Option 2: Gate shown in cross-section
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 8 is objected to because of the following informalities:
In line 4, the word –a-- should be added between “with” and “flow”.
Claim 8 recites “a T-slot” twice.  It is suggested that the second instance be corrected to refer to “the T-slot”.
The word “slideable” in line 16 appears to be a typographical error.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In lines 7 and 10, the word “taping” should be changed to --tapping--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 12 all contain a variation of the limitation that the valve body is formed “to resemble a cuboid.”  Merriam-Webster defines “cuboid” as “approximately cubical in shape.”  Thus, the claim states that the valve body resembles something that is approximately shaped like a cube.  Put another way, the valve body resembles something that resembles a cube.  Thus, there are two layers of ambiguity in the claims, rendering them indefinite.  It is unclear how much like a cube the valve body must be.
Claims 2-7 and 9-11 are rejected based on their dependence upon rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2019/0010781) in view of Nikirofuk (US 2010/0012328).
	With regard to claim 1, Tran discloses a hydraulic fracturing tree assembly comprising a flow cross member (52) and a first wing (602, 604, etc.) extending from the flow cross member (the wing extends from cross member 52 as shown in Fig. 6), wherein the first wing comprises:
a manual valve (604) having a first flange on a first side (see annotated Fig. provided below) (Tran fails to disclose the portion that is stricken) and a second flange on a second side (see annotated Fig. provided below);
wherein the manual valve has a bore for flow therethrough in a first direction (flow bore is not illustrated but is in line with pipe 606);
a studded hydraulic valve (602) having a first plurality of studs (note that the studs themselves are not explicitly illustrated but the holes for these studs can be seen in the annotated Fig. below) extending from a first side and parallel to the first direction, which is in a direction of flow through the studded hydraulic valve (studs are parallel to the flow direction of pipe 606);
(also aligned with pipe 606);
wherein the studded hydraulic valve is coupled to the manual valve (see Fig. 6, in which valves 602 and 604 are coupled together) (Tran fails to teach the portion that is stricken);
wherein the studded hydraulic valve is a gate valve (paragraph 0070, “automatic gate valve 602”); and
wherein the studded hydraulic valve comprises:
a valve body formed to resemble a cuboid (Fig. 6 clearly shows the cuboid shape of valve body 602) having a first side and an opposing second side, a third side and an opposing fourth side, and a fifth side and an opposing sixth side (see annotated Fig. below for designations of each side of the valve body);
wherein the valve body has the flow bore extending from the first side to the second side (not explicitly shown but inherent, aligned with pipe 606) and a valve gate bore extending from the third side to the fourth side (not explicitly illustrated but inherently aligned with the drive mechanism as shown proximate the numeral 602 in Fig. 6), a gate disposed within the valve gate bore (not shown but inherent), the gate having a first end and a second end (not shown but inherent), a piston unit coupled to the valve body on the third side and having a piston coupled to an operating stem for selectively moving the operating stem (not shown but inherent, the “piston unit” is shown proximate numeral 602 in Fig. 6), the operating stem extending into the valve gate bore and having a first end and a second end (not shown but inherent), (not shown but inherent).


    PNG
    media_image3.png
    584
    654
    media_image3.png
    Greyscale

Tran fails to disclose that the hydraulic gate valve 602 is connected to the second flange of the manual gate valve 604, with the first flange of the manual gate valve attached to the flow cross member 52.  In Tran, the hydraulic gate valve 602 is closest to the flow cross member 52.  The claim requires the reverse, i.e. that the manual valve 604 is closest to the flow cross member 52, with the hydraulic valve 602 being farther from the flow cross member 52.  Note that Tran states that the Fig. 6 configuration is “but one example of a configuration of an OSL connection 26… [and that] different combinations are fully contemplated by this disclosure” (Paragraph 0070).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Tran such that the position of the hydraulic gate valve 602 and the manual gate valve 604 were reversed, with the manual valve 604 being connected directly to the flow cross member 52, since it has been held that reversal or rearrangement of parts is generally an obvious modification (MPEP 2144.04 VI).
Tran, as modified, fails to disclose the T-connection between the second end of the operating stem and the gate member.
Nikirofuk discloses a gate valve, wherein the second end of the operating stem (see right-most edge of Fig. 7, proximate numeral 81, see also annotated Fig. below) has the T-member formed thereon, and wherein the gate has a T-slot formed on the first end that is sized and configured to mate with the T-member on the second end of the operating stem (see right side of Figs. 5 and 6, also annotated Fig. below), and wherein the T-slot is parallel with the first direction (the T-slot lines up with the flow direction through the hole 95 in the gate, i.e. the “first direction” of Tran).

    PNG
    media_image4.png
    372
    538
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    318
    508
    media_image5.png
    Greyscale

	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Tran such that the gate member and the operating step had a T-connection, as Nikirofuk discloses that such a configuration is well known in the art of wellhead valves.
With regard to claim 3, Tran in view of Nikirofuk fails to disclose the flow bore size or operating pressure spec of the hydraulic and manual valves.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Tran in view of Nikirofuk such that the bore of the two valves was 
With regard to claim 5, Tran, as modified, shows that the valve body 602 has a second set of studs connected to a pipe 606 (as modified, the positions of valve body 602 and valve body 604 are switched).  However, Tran fails to disclose that the second set of studs are connected to a WECO flange.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Tran such that the second set of studs of valve 602 were connected to a WECO flange, since Tran states that pipe 606 can be a pipe or a hose, and examiner hereby takes Official Notice that a WECO flange is a well known means to connect wellhead components to pipes or hoses.
With regard to claim 8, Roberts discloses a hydraulic fracturing wing valve comprising:
a valve body (12) formed to resemble a cuboid (see Fig. 1A) and having a first side and an opposing second side (see annotated Fig. below), a third side and an opposing fourth side (see annotated Fig. below), a fifth side and an opposing sixth side (remaining unlabeled sides in the annotated Fig. below);
wherein the valve body is formed with flow bore (see Fig. 1A) extending through the valve body in a first direction from the first side to the second side (Fig. 1A);
wherein the valve body is formed with a gate valve bore extending from the third side to the fourth side (unlabeled bore proximate numeral 16 in Fig. 1B);
(studs not shown, but the holes for the studs are shown in Fig. 1A);
a second plurality of studs extending from the second side of the valve body (not shown, but stud holes are shown in Fig. 1A);
a gate (16) having a first end and a second end;
a T-slot formed on the first end of the gate (T-slot formed by combination of elements 110a and 102, see also annotated Fig. below);
an operating stem (98) having a first end and a second end, wherein the second end of the operating stem is formed with a T-member (not labeled, proximate numeral 110a in Fig. 4);
a manual operating unit (i.e. a handle) coupled to the third side of the valve body, wherein the manual operating unit couples to the first end of the operating stem (via a threaded drive system);
wherein the first end of the gate is formed with a T-slot (T-slot is formed by elements 110a and 102) sized and configured to slideable couple to the T-member of the operating stem (see Fig. 1A), and wherein the T-slot is parallel to the first direction (Figs. 1A and 4); and
a plurality of bonnet studs extending from the fourth side of the valve body (unlabeled, but are visible in Fig. 1A, as they are being used to connect to a valve bonnet).

    PNG
    media_image6.png
    398
    650
    media_image6.png
    Greyscale

Roberts fails to disclose a piston unit coupled to the third side of the body.  Instead, Roberts discloses a manual valve.  Thus, a threaded drive member is connected to the operating stem, rather than a hydraulic piston.
Nikirofuk discloses a gate valve for hydraulic fracturing that utilizes a piston unit (105) coupled to an operating stem (103) for operating the gate valve.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Roberts by coupling the hydraulic piston of Nikirofuk to the operating stem, in order to enable remote and automatic operation of the valve.
With regard to claim 11, Roberts in view of Nikirofuk fails to disclose the flow bore size or operating pressure spec of the hydraulic and manual valves.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-
With regard to claim 12, Roberts discloses a method of manufacturing a hydraulic fracturing wing valve comprising:
forming a valve body (12) to resemble a cuboid having a first side and an opposing second side, a third side and an opposing fourth side, a fifth side and an opposing sixth side (sides illustrated in the annotated Fig. provided above); 
forming a flow bore (see Fig. 1A) through the valve body in a first direction from the first side to the second side;
forming a gate valve bore through the valve body from the third side to the fourth side (gate valve bore is unlabeled, but it is the bore within which gate member 16 is positioned, see Fig. 1B);
drilling and tapping a first plurality of stud bores on the first side of the valve body (studs not shown, but the stud bores are shown in Fig. 1A);
applying a first plurality of studs into the first plurality of stud bores such that the first plurality of studs extends from the first side of the valve body (not shown but inherently necessary for connection to another wellhead member);
drilling and taping a second plurality of stud bores on the second side of the valve body (stud bores are shown in Fig. 1A);
applying a second plurality of studs into the second plurality of stud bores such that the second plurality of studs extend from the second side of the valve body (not shown but inherently necessary for connection to another wellhead member);
(16) having a first end and a second end with a T-slot formed on the first end of the gate (slot formed by members 110a and 102);
providing an operating stem (98) having a first end and a second end (see Fig. 4), wherein the second end of the operating stem is formed with a T-member (T-member visible on the left side of Fig. 4 at the end of member 98);
coupling a manual drive unit (18) to the third side of the valve body, wherein the manual drive unit has a threaded drive member; coupling the threaded drive member to the first end of the operating stem (102); and
coupling the operating stem to the gate by disposing the T-member into the T-slot for a slideable engagement that allows movement in the first direction (engagement between T-slot and T-member is visible in Fig. 1A, see also annotated Fig. provided above).
	Roberts fails to disclose coupling a piston unit to the third side of the valve body and then coupling a piston to the operating stem.  Instead, Roberts discloses a manual drive unit that has a threaded member which couples to the operating piston.  Essentially, Roberts discloses a manually-operated valve, rather than a hydraulically-operated valve.
Nikirofuk discloses a gate valve for hydraulic fracturing that utilizes a piston unit (105) coupled to an operating stem (103) for operating the gate valve.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Roberts by coupling the hydraulic piston of Nikirofuk to the operating stem, in order to enable remote and automatic operation of the valve.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Nikirofuk as applied to claim 1 above, and further in view of Lam (US 7,306,201).
	With regard to claim 6, Tran, as modified by Nikirofuk, fails to disclose that the valve body is formed with a raised portion formed as ring concentric about the valve gate bore and having a radial dimension greater than 0.5 inches.
	Lam discloses a gate valve having a valve body (12), a gate valve member (18), and a gate valve bore (16).  The valve body has a raised portion concentric about the gate valve bore (see annotated Fig. provided below).

    PNG
    media_image7.png
    372
    491
    media_image7.png
    Greyscale

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Tran in view of Nikirofuk by providing the raise portion of Lam, in order to provide a groove for a seal member to seal the inner bore of the gate valve.  (MPEP 2144.05 II).

Allowable Subject Matter
Claims 2, 4, 7, 9, 10, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676